DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a device for coupling light into or decoupling light out of the optical layered composite in claim 8; and a projector configured to generate an overlaid image in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.\

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Given the total thickness variation is less than 2 microns, the radius of curvature cannot be greater than 600 mm because this would cause there to be greater than 2 microns on thickness variation. Further, it the total variation is less than 2 microns, the local variation cannot be a broader range of 5 microns or less.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keech et al. (US Pub. 2018/0127310 A1) in view of Arrouy et al. (US Pub. 2008/0002260 A1).
Regarding claims 1, 2, 5, 6, 11, and 15, Keech discloses a coated glass article comprising an anti-reflective coating on a glass substrate (abstract) where the coating is multiple layers and comprises layers with a  refractive index of 1.4 to 1.6 (group B) and greater than 1.8 up to 2.6 (group A) ([0032]-[0037]). Each layer for the coating has a thickness of 1.5 nm to 150 nm ([0034]) and the total thickness is less than 300 nm ([0053]). The total thickness variation is less than or equal to 2 microns ([0054]). 
Keech does not specifically disclose the higher refractive index layers (group A) being at most 40% of the total thickness or for the layers comprising TiO2 the total thickness is less than 85 nm.
Arrouy discloses an optical article having anti-reflection properties comprising a substrate coated with a multi-layer antireflection coating comprising a stack of at least one high refractive index layer and at least one low refractive index layer where the sum of the physical thickness of the low refractive index layers to the sum of the physical thickness of the high refractive index layers is higher than 2.1 (which gives a claimed ratio of about 32% or less, R-T- = RL (sum of thickness low refractive index layers)/RH (sum of thickness of high refractive index layer); claimed ratio = RH/(RH + RL) or  RL/RH  = (1-claimed ratio)/claimed ratio so that claimed ratio = 1/(1+ RT) where RT > 2.1 and see Table 1, Examples 1-8 where the claimed ratio is 31% and 24%). The low refractive index layers have a refractive index of 1.55 or less and the high refractive index layers have a refractive index of 1.8 or more ([0062]) where the high refractive index layers are formed of TiO2, ZrO2, Ta2O5, HfO2, Si3N4 ([0063]). Specifically regarding claim 15, the thickness of TiO2 layers will be less than 85 nm where TiO2 layers are not used and one of the other high refractive index layers are used instead (see Examples 1-2). Arrouy further discloses examples which use TiO2 layers and the total thickness of those layers is less than 85 nm (see Examples 6-8 where the total thickness of the TiO2 layers is 47 nm).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the thickness ratio of high to low refractive index layers in the antireflective layer in Keech to be the ratio taught in Arrouy of about 32% or less to have improved thermal resistance and abrasion resistance ([0002], [0029], [0055]-[0056]). Specifically regarding claims 2 and 15, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use TiO2 as the high refractive index layer as a conventionally known suitable material for an antireflection coating stack as disclosed in Keech and taught in Arrouy (Keech, [0031] and Arrouy, [0063]-[0064]) where the total thickness of the TiO2 layers is less than 85 nm as taught in Arrouy as a conventionally known suitable total thickness for high refractive index layers in an antireflection stack (Arrouy,  Examples 1-2 and 6-8).
Regarding claim 3, Keech discloses the substrate having a refractive index of 1.5 to 2.1 or 1.6 to 1.8 ([0023]) 
Regarding claim 4, Keech discloses the substrate having a thickness of 1 mm or less ([0019]), the Ra value being 0.5 nm or less ([0052]) which is considered to disclose an RMS of 5 nm or less given RMS cannot be larger than Ra, a warp of 150 microns or less ([0040]), and bow of -100 microns to 100 microns ([0039]). 
Regarding claim 7, Keech discloses the substrate being glass (abstract).
Regarding claim 9, Keech discloses the substrate being a circular wafer ([0020] and [0062]).
Regarding claim 10, Keech discloses the substrate having a thickness of 1 mm or less ([0019]), the Ra value being 0.5 nm or less ([0052]) which is considered to disclose an RMS of 5 nm or less given RMS cannot be bigger than Ra, a warp of 150 microns or less ([0040]), and bow of -100 microns to 100 microns ([0039]). The substrate is a circular wafer ([0020] and [0062]) and has a surface area of 0.018 m2 or greater or 0.02 to 0.25 m2 ([0020], diameter of 150 mm or greater for circle or rectangle of 150 mm by 150 mm and up to 500 mm by 500 mm).
Claims 8, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keech in view of Arrouy as applied to claim 1 or 11 above, and further in view of Wall et al. (US Pub. 2017/0235142 A1).
Regarding claim 8, Keech in view of Arrouy discloses the composite of claim 1 as discussed above. Keech discloses the coated article for use in consumer electronics ([0003]). Arrouy discloses the optical article for a lens (Arrouy, [0002]). Keech in view of Arrouy does not specifically disclose the optical member having a device for coupling light into or decoupling light out of the optical layer composite. 
Wall discloses a near eye display system with at least two optical waveguides with low reflectance coatings on the surface (abstract) which include a bulk-substrate, input-coupler, output-coupler and low reflectance coating ([0017]-[0023] and [0052]) where the couples are diffraction gratings ([0025]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the glass substrate with antireflection coating in Keech in view of Arrouy could be used to form a near eye display device as taught in Wall comprising at least the substrate and input and output couplers to display images as a known suitable configuration for a wearable device and as a way to form the optical member in Keech in view of Arrouy into a wearable device (Wall, [0017]-[0023] and [0052]). In the alternative it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the substrate with low reflectance coating in Wall could be the substrate and coating taught in Keech in view of Arrouy as an anti-reflection member with reduced bow and warp on a high aspect ratio substrate (Keech, [0039]-[0046]) and with improved thermal resistance and good abrasion resistance (Arrouy, [0002]).
Regarding claim 12, Keech in view of Arrouy discloses the composite of claim 1 as discussed above. Keech discloses the coated article for use in consumer electronics ([0003]). Arrouy discloses the optical article for a lens (Arrouy, [0002]). Keech in view of Arrouy does not specifically disclose multiple stacked optical members with a spacer region where the refractive index of the spacer region is below 1.3.
Wall discloses a near eye display systems with at least two optical waveguides with low reflectance coatings on the surface (abstract) which include a bulk-substrate, input-coupler, output-coupler and low reflectance coating ([0017]-[0023] and [0052]). The bulk substrate is stacked with at least two or three substrates with an air gap (refractive index below 1.3) between the substrates where the front faces are parallel and oriented in the same direction (Figs. 2 and 4 and [0037]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the glass substrate with antireflection coating in Keech in view of Arrouy could be used to form a near eye display device as taught in Wall comprising at least 2 or 3 substrates that are stacked with an air space between as a known suitable configuration for a wearable device and as a way to form the optical member in Keech in view of Arrouy into a wearable device (Wall, Figs. 2 and 4). In the alternative, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the substrate with low reflectance coating in Wall could be the substrate and coating taught in Keech in view of Arrouy as an anti-reflection member with reduced bow and warp on a high aspect ratio substrate (Keech, [0039]-[0046]) and with improved thermal resistance and good abrasion resistance (Arrouy, [0002]).
Regarding claim 16, Keech in view of Arrouy discloses the composite of claim 1 as discussed above. Keech discloses the coated article for use in consumer electronics ([0003]). Arrouy discloses the optical article for a lens (Arrouy, [0002]). Keech in view of Arrouy does not specifically disclose the device having a projector that will generate an overlaid image.
Wall discloses a near eye display systems with at least two optical waveguides with low reflectance coatings on the surface (abstract) which is a mixed reality device where a viewer can see surrounding environment and images of virtual objects ([0001] and [0003]) with an imaging device that produces images that is viewed ([0013]) which includes a display engine comprising an imaging device which uses transmissive projection technology (projector), imaging lens and light source ([0035], [0041] and Fig. 2).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the glass substrate with antireflection coating in Keech in view of Arrouy could be used to form a near eye display device as taught in Wall comprising an imaging device that produces images that is viewed overlaid with the surrounding environment ([0003] and [0013]) which includes a display engine that includes an imaging device which uses transmissive projection technology (projector), imaging lens and light source ([0035], [0041] and Fig. 2) to form a mixed reality device as a way to form the optical member in Keech in view of Arrouy into a wearable device (Wall, Figs. 2 and 4). In the alternative, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the substrate with low reflectance coating in Wall could be the substrate and coating taught in Keech in view of Arrouy as an anti-reflection member with reduced bow and warp on a high aspect ratio substrate (Keech, [0039]-[0046]) and with improved thermal resistance and good abrasion resistance (Arrouy, [0002]).

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 5/24/2022, with respect to the rejection(s) of claim(s) 1-12 and 15-16 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Keech in view of Arrouy; and Keech in view of Arrouy and Wall.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783